


Exhibit 10.57

 

August 30, 2007

 

Steven Beason

Vice President, Chief Technology Officer & President of Lottery Systems Group

Scientific Games

1500 Bluegrass Parkway

Alpharetta, Georgia

 

Dear Steve:

 

As you know, management has been working to both standardize the executive
contracting processes and to simplify the payroll administration of certain
contractual benefits, with the support of the Board.   Consistent with that
effort, we have been working to eliminate such benefits as car allowances and
housing and transportation payments to executives.  To further that objective,
effective May 13, 2007, pursuant to your email agreement with me of April 12,
2007 and action by the Compensation Committee of May 3, 2007, your base salary
was increased from $420,000 to $438,000 in consideration of your agreement to
forgo the transportation benefits (car allowance) of your contract retroactive
to January 1, 2007 and throughout the remainder of your contract.  As part of
this supplemental agreement, any payments for the car allowance between
January 1, 2007 and the effective date of the base salary increase were netted
out.

 

Please confirm your agreement to the foregoing by countersigning and returning
an original signed copy of this letter to me.

 

 

 

Very truly yours,

 

 

 

 

 

Scientific Games Corporation

 

 

 

 

 

By:

/s/ Sally Conkright

 

 

Name:  Sally Conkright

 

 

Title:    Vice President of Administration and Chief Human Resources Officer

 

 

 

Accepted and Agreed to:

 

 

 

 

 

By:

/s/ Steven Beason

 

 

 

Steven Beason

 

 

 

 

 

 

--------------------------------------------------------------------------------
